COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 The State of Texas,                             '
                                                                  No. 08-13-00279-CR
                              State,             '
                                                                    Appeal from the
 v.                                              '
                                                                   409th District Court
 Luis Ramos,                                     '
                                                                of El Paso County, Texas
                                                 '
                             Appellee.
                                                  '               (TC# 20110D01868)




                                            ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until October 10, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before October 10, 2014.

       If Appellee’s brief is not filed with this Court by October 10, 2014, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellee’s brief has not

been filed.

       IT IS SO ORDERED this 22nd day of July, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.